DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/6/2022, with respect to amended independent claim(s) have been fully considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US publication 2008/0173930 A1), hereinafter referred to as Watanabe.

Regarding claim 1, Watanabe teaches a thin-film memory transistor (fig. 1 and related text and fig.), comprising a source region (4a, [0057], fig. 1), a drain region (4b, [0057]), a channel region (region between source and drain, fig. 1), a gate electrode (16, [0057]), and a charge-trapping layer (8, [0057-0061]) provided between the channel region and the gate electrode and electrically isolated therefrom (fig. 1), wherein the charge-trapping layer comprises a silicon-rich nitride ([0057], with a trap-site area density of less than 2.7 x 1012 electrons per cm2 ([0062-0064], fig. 5). The claimed charge density overlaps prior art’s charge density and this value is something that is optimized to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020 and 0057-0064]) and thus is a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Watanabe so that wherein the charge-trapping layer comprises a silicon-rich nitride, with a trap-site area density of less than 2.7 x 1012 electrons per cm2 to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020]).
It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to claim 1 above, and further in view of Cho et al. (US publication 2008/0178794 A1), hereinafter referred to as Cho794.

Regarding claim 5, Watanabe discloses all the limitations of claim 1 as discussed above on which this claim depends.
Watanabe does not explicitly teach wherein the silicon-rich nitride has a refractive index of 2.05 or greater.
Cho794 teaches wherein the silicon-rich nitride has a refractive index of 2.05 or greater ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe with that of Cho794 so that wherein the silicon-rich nitride has a refractive index of 2.05 or greater to increase the retention and endurance of the information stored in the non-volatile memory devices ([0005]).

Claim 2, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, as applied to claim 1 above, and further in view of Bhattacharyya (US publication 2007/0045711 A1).

Regarding claim 8, Watanabe discloses all the limitations of claim 1 as discussed above on which this claim depends.
Watanabe does not explicitly teach wherein the thin-film memory transistor is provided in a NOR memory string.
Bhattacharyya teaches wherein the thin-film memory transistor is provided in a NOR memory string ([0061], fig. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Watanabe with that of Bhattacharyya so that wherein the thin-film memory transistor is provided in a NOR memory string for faster read.
Regarding claim 9, Bhattacharyya teaches wherein the NOR memory string is one of a plurality of NOR memory strings arranged in a memory structure formed above a semiconductor substrate (fig. 6a).
Regarding claim 10, Watanabe discloses all the limitations of claim 1 as discussed above on which this claim depends.
Watanabe does not explicitly teach wherein the magnitude of the voltage pulse is between 8.0-15.0 volts.
Bhattacharyya also does not explicitly teach wherein the charge-trapping sites are greater than 70% occupied or evacuated using a single voltage pulse of a predetermined width of 500 nanoseconds or less and a magnitude of 15.0 volts or less. However, Bhattacharyya discloses amount of charge trapping during erasing and programming of a memory cell ([0049-0056], fig. 4b) and thus fiddles with a number of charge-trapping sites that are occupied or evacuated. Bhattacharyya also teaches programming voltages of approximately 4 to 5 volts and achieves a 10 ns programming speed which overlaps with claimed “500 nanoseconds or less and a magnitude of 15.0 volts or less”. Thus, Bhattacharyya makes it obvious that these parameters are something that will be optimized for desired performance and operational speed of the memory device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Watanabe with that of Bhattacharyya so that wherein the charge-trapping sites that are greater than 70% occupied or evacuated using a single voltage pulse of a predetermined width of 500 nanoseconds or less and a magnitude of 15.0 volts or less for producing a non-volatile memory cell that allows for increased device feature scaling with low voltage programming, efficient erasure, high charge retention, enhanced speed, endurance, and reliability ([0007]).
Regarding claim 2, Bhattacharyya teaches wherein the predetermined width is less than 100 nanoseconds ([0052 and 0056]).
Regarding claim 4, Bhattacharyya teaches wherein the single voltage pulse changes the threshold voltage of the thin-film memory transistor by 1.0-4.0 volts ([0052 and 0056]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bhattacharyya, as applied to claim 10 above, and further in view of Cho et al. (US publication 2010/0013001 A1), hereinafter referred to as Cho001.

Regarding claim 3, Watanabe and Bhattacharyya disclose all the limitations of claim 10 as discussed above on which this claim depends.
Watanabe and Bhattacharyya do not explicitly teach wherein the magnitude of the voltage pulse is between 8.0-15.0 volts.
Cho001 teaches wherein the magnitude of the voltage pulse is between 8.0-15.0 volts ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Watanabe and Bhattacharyya with that of Cho001 so that wherein the magnitude of the voltage pulse is between 8.0-15.0 volts to perform erasing operation ([0039]).

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya (US publication 2007/0045711 A1), hereinafter referred to as Bhattacharyya, and further in view of Watanabe et al. (US publication 2008/0173930 A1), hereinafter referred to as Watanabe.

Regarding claim 6, Bhattacharyya teaches a thin-film memory transistor (fig. 4a-4b and related text), comprising a source region (n+ region on right, fig. 4a), a drain region (n+ region on left, fig. 4a), a channel region (region between source and drain, fig. 4a), a gate electrode (410, [0049]), and a charge-trapping layer (406, [0049]) provided between the channel region and the gate electrode and electrically isolated therefrom (fig. 4a), wherein the charge-trapping layer comprises nano-crystals, ([0049]).
 Bhattacharyya does not explicitly teach wherein the charge-trapping layer comprises a trap-site area density of less than 2.7 x 1012 electrons per cm2.
Watanabe teaches wherein the charge-trapping layer comprises a trap-site area density of less than 2.7 x 1012 electrons per cm2 ([0062-0064], fig. 5). The claimed charge density overlaps prior art’s charge density and this value is something that is optimized to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020 and 0057-0064]) and thus is a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Bhattacharyya with that of Watanabe so that wherein the charge-trapping layer comprises nano-crystals, with a trap-site area density of less than 2.7 x 1012 electrons per cm2 to provide a semiconductor memory device that does not degrade the endurance characteristics at the time of repetitive writing/erasing ([0020]).
It has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP § 2144.05-2144.07).
Regarding claim 7, Bhattacharyya teaches wherein the charge-trapping layer comprises nano-crystals of germanium (Ge) ([0049]), zirconium oxide (ZrO.sub.2), or zinc oxide (ZnO).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828